Citation Nr: 1040789	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2007 and 
February 2008 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss matter previously was before the Board in 
April 2010.  At that time, it was remanded to afford the Veteran 
an opportunity to appear for a Decision Review Officer (DRO) 
hearing.  He and his wife testified at such a hearing in June 
2010.  A transcript of the hearing has been associated with the 
claims file.  As the development directed on remand has been 
completed, adjudication of the merits of this issue may proceed.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the 
Veteran's original claim of entitlement to service connection for 
bilateral hearing loss.  The Veteran was notified of the decision 
and of his appellate rights.  He did not perfect, an appeal.

2.  The evidence received subsequent to the December 2003 RO 
rating decision was not previously considered and is not 
redundant or cumulative of the previously considered evidence.  
It relates to a previously unestablished fact, and raises a 
reasonable possibility of substantiating, the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

New and material evidence has been received since the December 
2003 RO rating decision, and therefore the claim of entitlement 
to service connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  
He contends that this disability was incurred as a result of his 
exposure to noise from rocket launcher artillery during service.

At the outset, the Board notes that the RO appears to have 
reopened the Veteran's claim and considered it on the merits.  
Whether new and material evidence has been received to reopen a 
previously denied claim, however, is a jurisdictional matter that 
must be considered anew herein.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In a December 2003 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss because this disability was not found to have been incurred 
in or permanently aggravated by service.  The pertinent evidence 
of record as of this decision included the Veteran's service 
treatment records, private treatment records from Family Medical 
Specialties dated from March to May 1992, and an October 2003 VA 
audiological examination.

Immediately after its issuance, the Veteran was notified of the 
December 2003 RO rating decision as well as of his appellate 
rights.  He initiated an appeal, but did not perfect it.  As 
such, the rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, the Secretary shall reopen and 
readjudicate a final decision that has been disallowed if new and 
material evidence pertaining to the claim is submitted.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither redundant nor cumulative of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's December 2003 rating decision, evidence 
regarding the Veteran's bilateral hearing loss was associated 
with the claims file.  Included among this evidence was a letter 
from C.F., Au.D., of The Hearing Clinic, Inc., dated in January 
2004.  C.F. noted that the Veteran underwent an audiogram earlier 
that month.  He described, as well as a attached a copy of, the 
results.  He then opined that "from [the Veteran's] history of 
being exposed to the noise of artillery, which caused temporary 
threshold shift at the time while serving in the military during 
the early 1960's, it is quite likely that this was the beginning 
of [his] hearing loss."  He also opined that "the type and 
degree of [the Veteran's] hearing level on [his] audiogram is 
consistent with noise induced hearing loss.  C.F. pointed out 
that the Veteran's "tinnitus would tend to confirm this."

Also included among the evidence associated with the Veteran's 
claims file subsequent to the December 2003 RO rating decision 
was a letter from C.K., M.A., of E.N.T. Physicians of Kearney, 
P.C. & Family Hearing Center dated in January 2008.  C.K. 
indicated that the Veteran was seen for audiological evaluation 
in December 2007.  She described, as well as a attached a copy 
of, the results.  C.K. also indicated that the Veteran "has a 
history of noise exposure, beginning with exposure to artillery 
in the military in the early 1960's."  Finally, she opined that 
"the type and degree of hearing loss present is consistent with 
a noise induced hearing loss."

The letters from C.F. and C.K. are new in that they were not 
considered in the previous adjudication of the Veteran's claim.  
They also are material.  Both letters suggest that the Veteran's 
current bilateral hearing loss is due to his exposure to 
artillery noise during service.  As such, they relate to a 
previously unestablished fact necessary to substantiate his 
claim.  They also raise a reasonable possibility of 
substantiating the claim.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (holding that to establish service connection for a 
disability, there generally must be:  (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury).  They are not cumulative or redundant of evidence 
considered in the previous adjudication because none of the 
evidence then of record suggested a relationship between the 
Veteran's current bilateral hearing loss and his service.  New 
and material evidence under the provisions of 38 C.F.R. § 
3.156(a) thus has been received, and the Veteran's claim is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.  To this extent, and only to this extent, the appeal is 
granted.


REMAND

The Veteran's entitlement to service connection for bilateral 
hearing loss unfortunately must be remanded again.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

VA also has a duty to assist the Veteran in substantiating his 
claim.  This duty is heightened where pertinent records are 
presumed to have been or were destroyed while in the possession 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Here, the following chronology appears to have occurred.  
The Veteran's service treatment records were mailed to VA in 
September 2003.  At this point, they were associated with his 
claims file.  The claims file was lost sometime between March 
2004, when VA last undertook action on the appeal the Veteran 
instigated with respect to his original claim, and August 2007, 
when the Veteran filed his application to reopen his claim.  As 
such, VA rebuilt another claims file and, after exploring other 
avenues for obtaining them, made a formal finding that the 
Veteran's service treatment records are unavailable.  O'Hare 
accordingly mandates application of a heightened duty to assist 
in this case.

Once VA undertakes the effort to provide a medical examination 
and/or obtain a medical opinion, whether or not statutorily 
obligated to do so, the duty to assist the Veteran in the 
development of his claim includes a requirement that the 
examination and/or opinion be adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The Veteran in this case was 
afforded a VA audiological examination in October 2003, soon 
after he filed his original claim.  After reviewing the claims 
file, interviewing the Veteran regarding his noise exposure and 
symptomatology, and conducting audiometric testing, the examiner 
diagnosed him with sloping sensorineural hearing loss.  The 
examiner then opined that this disability was unlikely to have 
begun during service given that pure tone testing conducted upon 
the Veteran's separation was normal.

The Board finds that another VA examination and opinion are 
required.  Although the previous VA examiner thoroughly reviewed 
the evidence of record at the time, additional pertinent evidence 
was generated thereafter.  C.F. and C.K. rendered opinions 
suggesting that the Veteran's current bilateral hearing loss is 
due to his exposure to artillery noise during service, as noted 
above.  The Veteran additionally submitted a statement dated in 
April 2008 and testified at his DRO hearing in June 2010 that he 
has experienced hearing loss, which progressively has gotten 
worse, since his in-service exposure to noise from artillery.  
These letters, statement, and testimony are contrary to the VA 
opinion.  Another VA examination is warranted, especially given 
the heightened duty to assist, so that another opinion 
considering the current record in its entirety may be obtained 
and this conflict can be resolved.  A remand is necessary to 
accomplish this task.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of any hearing loss found to be 
present.  The claims file shall be made 
available to and reviewed by the examiner.  
The examiner shall note such review, and 
identify important medical and lay 
evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall obtain from the Veteran a full 
history of his noise exposure, past and 
current relevant symptomatology, and the 
effects such symptomatology has had and 
continues to have on his occupational 
functioning and daily activities.  A 
Maryland CNC controlled speech 
discrimination test and a pure tone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain whether 
the Veteran has a hearing loss disability.  
If so, the examiner finally shall opine as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the disability had its onset during 
service or otherwise is related to 
service, including as a result of any in-
service noise exposure.  Specific comment 
shall be made regarding the letters from 
C.F. and C.K. and the Veteran's April 2008 
statement and June 2010 testimony 
regarding the continuity of his 
symptomatology in rendering this opinion.  
A complete rationale for all opinions 
expressed shall be provided by the 
examiner in the examination report.

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative shall be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


